Citation Nr: 1115619	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2006, the Records Management Center (RMC) informed VA that the Veteran's service treatment records were "fire-related."   The RMC mailed photocopies of the service treatment records to VA, because the original records were moldy and brittle.  It is unclear whether some of the Veteran's service treatment records were destroyed in a fire.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  As in this case, VA may conclude that no further efforts to obtain records that are in the custody of the Federal government include when the Federal department or agency advises VA that the requested records do not exist.  38 C.F.R. § 3.159(c)(2).  In addition, where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim. Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The claims file does not show that the RO notified the Veteran that some of his service treatment records may have been destroyed or advised the Veteran of other forms of evidence that may assist in substantiating his claims.  Thus, the Board concludes that a remand is necessary to notify the Veteran that his records are fire-related and to inform him of alternative evidence.  

In November 2006, the Veteran informed the RO that he received treatment for his depression at the VA Medical Center (VAMC) in Houston Texas in 1959.  The RO attempted to obtain outpatient treatment records from January 1959 to December 1959; however, the Houston VAMC informed the RO that there was no record of treatment at the facility.  The RO did not notify the Veteran that the VA treatment records in 1959 were unavailable.  See 38 C.F.R. 3.159.  Furthermore, the Board observes that the claims file contains a record of hospitalization at the VAMC in Houston, Texas from April 28, 1960 to May 26, 1960 for a psychiatric disorder.  The Board finds that the RO should attempt to attain any VA treatment records associated with the hospitalization for a psychiatric disorder between April 1960 and May 1960.  

The Veteran has also reported that he received treatment for his eyes at the VAMC in Temple. Texas.  The RO should attempt to attain any outstanding VA treatment records with respect to the Veteran's glaucoma from the VAMC in Temple.  

During the Board hearing, the Veteran testified that he received treatment for his glaucoma by Dr. F. B. at Columbus Eye Association and Dr. H. at Columbus Eye Clinic.  As these records are not associated with the claims file, the Board finds that the RO should send the Veteran a consent and release form to obtain these records.  

With respect to the Veteran's service connection claim for depression, the Veteran claims that his current symptoms of depression began during military service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or recurrent symptoms of a current, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  39 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence shows that the Veteran does not have a current diagnosis of depression; however, the Veteran has reported that he has had symptoms of depression.  The Veteran is competent to report depressive symptoms.  The Veteran's service treatment records do not document any treatment for or diagnosis of depression.  Nonetheless, the Veteran testified that he had depressive symptoms during military survive.  His wife also testified that she noticed a personality change in the Veteran after he returned from being stationed in Greenland.  Furthermore, the Veteran provided a statement of continuity of symptomatology since service.  Based on the foregoing, the Board concludes that a VA medical opinion is necessary in order to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Notify the Veteran, in terms of 38 U.S.C.A. §§ 5103 and 5103A, of the need for additional evidence regarding the claims on appeal.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the veteran.  The letter must also advise the Veteran that some of his records are presumed to have been "fire-related" and that the Veteran may provide alternative sources of information in support of his claim.  

2. Attempt to obtain the Veteran's VA treatment records from the Houston, Texas VAMC dated in from April 1960 to May 1960.  Also, attempt to obtain VA treatment records with respect to the Veteran's glaucoma from the VAMC in Temple, Texas.   If those records are not available, the RO should attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

3. The AMC/RO should take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate information, and if required, the consent to obtain the private treatment records of Dr. F. B. at Columbus Eye Association and Dr. H. at Columbus Eye Clinic with respect to the Veteran's glaucoma.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

4. Thereafter, schedule, the Veteran with a VA mental health examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any psychiatric disorder found on examination is at least as likely as not (i.e., a 50 percent or greater probability) etiologically related to military service.  The examiner should provide a complete rationale for all conclusions reached.  

5. Upon completion of the foregoing and any other development deemed necessary, the RO should readjudicate the Veteran's claims of entitlement to service connection for depression, glaucoma and diabetes, based on the entire evidence of record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


